               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Jorge Daniel Jimenéz Blancarte,

                       Petitioner.   Case No. 19-13189

v.                                   Judith E. Levy
                                     United States District Judge
Luna Elizabeth Ponce Santamaria,
                                     Mag. Judge David R. Grand
                       Respondent.

________________________________/

AMENDED OPINION AND ORDER GRANTING PETITIONER’S
RENEWED EX PARTE MOTION FOR EMERGENCY EQUITIBLE
                   RELIEF [7]

     This is an international child abduction case brought under the

Hague Convention and its implementing statutes, the International

Child Abduction Remedies Act (ICARA). 42 U.S.C. §§ 11601-11611. On

November 1, 2019, the Court granted emergency equitable relief

ordering the U.S. Marshals to effectuate service on the Respondent,

ordering Respondent to surrender her passport and the passports of her

minor children, and ordering the parties to appear at a November 5,

2019 preliminary injunction hearing. (ECF No. 5.) On November 4,

2019, the U.S. Marshals were unable to effectuate service at the
address given. The Court amended its November 1 order, resetting the

preliminary injunction hearing for November 7, 2019. (ECF No. 6.)

Petitioner then moved to renew his request for emergency injunctive

relief to take custody of his daughters. (ECF No. 7.) On November 5,

2019, the Court held a hearing on Petitioner’s renewed motion. At that

hearing, the Court heard sworn testimony from Petitioner.

     The Court finds that additional ex parte emergency relief is

necessary in this case to prevent the irreparable injury that would

result from the children leaving this jurisdiction. The Court granted

Petitioner’s initial motion for ex parte emergency relief because it found

that Respondent and her minor children were flight risks. (ECF No. 5,

PageID.56.) In Petitioner’s renewed motion, he alleges that a private

investigator was unable to locate Respondent or her children at any

known address on November 2 or 3, 2019. (ECF No. 7, PageID.67.) On

November 4, 2019, the Novi School District refused to inform Petitioner

as to whether the children attended school that day as anticipated. Id.

Petitioner alleges that Respondent inquired through her lawyers in

divorce proceedings in Mexico whether she could move to China, which




                                    2
is not a signatory to the Hague Convention. Id. Additionally, a child

kidnapping criminal case is now open against Respondent in Mexico. Id.

     Balancing the four factors for determining whether a temporary

restraining order is appropriate, see Coalition for Homeless & Serv.

Emps. Int’l Union v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006), the

Court finds that emergency injunctive relief ordering the U.S. Marshals

to bring the children into Petitioner’s custody is needed. To ensure the

TRO will not cause substantial harm to the children and the public

interest will be served, the Court will appoint a guardian ad litem for

the children.

     For the reasons above and for those stated on the record, the

Court orders the following:

     The Court appoints MIRIAM Z. WOLOCK as guardian ad litem

for the children, DANIELA LIZETH JIMENÉZ PONCE and ANA

VIOLETA JIMENÉZ PONCE.

     It is ORDERED that the U.S. Marshals Service take physical

custody of the children and place them into temporary custody of the

Petitioner.




                                    3
     It is further ORDERED that Petitioner cooperate with the U.S.

Marshals Service, including being present when the Marshals Service

secures custody of the children, so as to facilitate immediate transfer of

custody of the children from the Marshals Service to Petitioner.

     It is ORDERED that the U.S. Marshals Service is authorized to

use such reasonable force as is necessary to enter any residence or

structure in which the Marshals Service reasonably believes the

children to be located, and to use such reasonable force as is necessary

to secure custody of the children.

     It is ORDERED that once Petitioner has temporary custody of the

children, guardian ad litem MIRIAM Z. WOLOCK will perform an

initial interview of the children, DANIELA LIZETH JIMENÉZ PONCE

and ANA VIOLETA JIMENÉZ PONCE, to determine whether any

harm, physical, mental, or otherwise, will result. The Court

AUTHORIZES Miriam Z. Wolock to obtain any educational or medical

records needed to inform her evaluation.

     It is ORDERED that Petitioner remain within the Eastern

District of Michigan along with his children until the final resolution of

this case.


                                     4
      It is ORDERED that MIRIAM Z. WOLOCK appear at the

preliminary injunction hearing scheduled for November 7, 2019 at

2:00pm to present her findings to the Court.

      It is ORDERED that Petitioner and Respondent share the costs of

the guardian ad litem. If the guardian ad litem is unable to collect

Respondent’s share of the fees, Petitioner will be responsible for one-

hundred percent of the fee but does not waive any rights to recoverable

costs under the Hague Convention or ICARA.

      Petitioner is AUTHORIZED to subpoena Respondent’s employer,

Yanfeng Automotive Interiors, to appear at the Court’s November 7,

2019 hearing at 2:00pm to testify as to Respondent’s location.

      It is ORDERED that the U.S. Marshal serve a copy through

personal service of this order upon Respondent without payment of the

usual costs for such service.

      Everything contained in this order is in addition to, not in lieu of,

the Court’s November 4, 2019 Amended Opinion and Order. (ECF No.

6.)

      IT IS SO ORDERED.

Dated: November 6, 2019                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                     5
                                      United States District Judge

                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 6, 2019.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  6
